COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



 JESUS GERARDO AVALOS,                                        No. 08-12-00066-CR

                 Appellant,                                      Appeal from the

 v.                                                       Criminal District Court No. 1

 THE STATE OF TEXAS,                                        of El Paso County, Texas

                 Appellee.                                    (TC# 20090D01348)



                                 MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas Rule

of Appellate Procedure 42.2(a). The motion was filed before our decision in the case and is

signed by Appellant and his attorney. Further, a duplicate copy of the motion has been forwarded

to the trial court clerk. Because the motion complies with the requirements of Rule 42.2(a), we

grant the motion and dismiss the appeal.


March 14, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  1